16039Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 37-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 35 drawn to a powder, claim 36 drawn to a device are similarly rejoined. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/19/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a sintered bead with: the following crystal phases, in percentages by mass based on crystal phases and for a total of 100%: 25% ≤ zircon, or “Z1”, ≤94%; 10% ≤ stabilized zirconia + stabilized halfnia, or "Z2", ≤ 61%; monoclinic zirconia + monoclinic halfnia, or "Z3", ≤ 50%; corundum ≤ 57%; crystal phases other than Z1, Z2, Z3 and corundum < 10%; the following chemical composition, in percentages by mass based on oxides and for a total of 100% 33% ≤ ZrO2 + HfO2, or "Z4", ≤ 83.4%;  HfO2 ≤ 2 %; 10.6% ≤ SiO2 ≤ 34.7%; Al2O3 ≤ 50%; 0% ≤ Y2O3, or "Z5"; 0% ≤ CeO2, or "Z6"; 0.3% ≤ CeO2 + Y2O3 ≤ 19%; provided that (1) CeO2 + 3.76*Y2O3 ≥ 0.128*Z, and (2) CeO2 + 1.3*Y2O3 ≤ 0.318*Z with Z=Z4+Z5+Z6-(0.67*Z1*(Z4+Z5+Z6)/(0.67*Z1+Z2+Z3))
The closest prior art is considered to be Yves et al. (WO2013011436 with reference to machine translation via EspaceNet, hereinafter referred to as Yves). Yves fails to disclose or make obvious a sintered bead comprising 10% ≤ stabilized zirconia + stabilized halfnia, or "Z2". As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the sintered bead as claimed in independent claim 1.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731